FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                       June 19, 2009
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                  TENTH CIRCUIT



 ANDRE J. TWITTY,

          Petitioner-Appellant,
 v.                                                      No. 09-1008
 RONNIE WILEY,                                 (D.C. No. 1:08-CV-02119-ZLW)
                                                          (D. Colo.)
          Respondent-Appellee.



                             ORDER AND JUDGMENT *


Before BRISCOE, HOLLOWAY and EBEL, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Andre J. Twitty, a federal prisoner appearing pro se, seeks review of the

district court’s dismissal of his action alleging Fifth and Eighth Amendment

violations. After a careful review of Twitty’s brief, the record on appeal, and the



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
district court’s disposition, we affirm. Additionally, Twitty’s request for leave to

proceed on appeal in forma pauperis is denied.

      In 1999, a jury convicted Twitty of wilfully communicating a bomb threat

via the telephone and threatening federal law enforcement officers and their

immediate family members. He was sentenced to 180 months’ imprisonment and

three years of supervised release. His conviction and sentence were affirmed on

direct appeal. United States v. Twitty, No. 99-12706, 31 Fed. App’x 934 (11th

Cir. Jan. 8, 2002) (unpublished table decision), cert. denied, 535 U.S. 1029

(2002). Twitty has since filed numerous petitions for relief under 28 U.S.C. §§

2241 and 2255.

      The district court identified deficiencies in Twitty’s pleadings, titled

“Motion to Reverse Illegal Conviction, Judgment Void, Lack of Subject Matter,

Want of Jurisdiction Brief in Support” and “Motion to Vacate Illegal Conviction,

Judgment Void, Want of Jurisdiction, Recusal of Judge(s) Weinshienk Boland

Pursuant to 28 U.S.C. § 144, 455(a), Brief in Support,” and gave Twitty thirty

days to cure the deficiencies. Specifically, Twitty was instructed to either pay the

five dollar filing fee or submit on the proper court-approved form a Prisoner’s

Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915. Twitty

was also instructed to submit on the proper court-approved form an Application

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. While Twitty complied

with some of the court’s instructions, he failed within the time allowed to submit

                                          2
the required certified copy of his trust fund account statement for the six-month

period immediately preceding his filing. 1 The district court denied Twitty’s §

2241 application and dismissed the action without prejudice for failure to cure all

of the enumerated deficiencies.

       Twitty’s opening appellate brief merely lists constitutional amendments and

cases, and repeatedly advises us to “read the record and files and law” and “read

the file.” Aplt. Br. at 2, 4. Although Haines v. Kerner, 404 U.S. 519 (1972),

requires our liberal reading of pro se pleadings, the petitioner must give us

something to read liberally. We cannot create an argument for a petitioner where

no hint of an argument is provided. Twitty provides no argument in support of

the issues raised. Such briefing is inadequate to challenge the rulings made by

the district court.

       Rule 28 of the Federal Rules of Appellate Procedure requires the appellant

to submit a brief with “argument, which must contain appellant’s contentions and

the reasons for them, with citations to the authorities and parts of the record on

which the appellant relies.” Fed. R. App. P. 28(a)(9)(A). Furthermore, “[w]e do


       1
        Rule 3 of the Rules Governing Section 2254 Cases in the United States
District Courts requires an inmate to file “a certificate from the warden or other
appropriate officer of the place of confinement showing the amount of money or
securities that the petitioner has in any account in the institution.” Rule 1(b)
applies this rule to other habeas corpus applications, including one pursuant to 28
U.S.C. § 2241. The Prisoner’s Motion and Affidavit for Leave to Proceed
Pursuant to 28 U.S.C. § 1915 in a Habeas Corpus Action notes the requirement
for a certified copy of an inmate’s trust fund account.

                                          3
not consider merely including an issue within a list to be adequate briefing.”

Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1175 (10th

Cir. 2002). Accordingly, we affirm the district court’s denial of Twitty’s § 2241

application and its dismissal of this action without prejudice.

      Finally, we deny Twitty’s motion to proceed in forma pauperis. 2 We have

reviewed his opening brief and cannot discern a reasoned, non-frivolous argument

on the law and facts in support of the issues he proposes to raise. His request to

proceed in forma pauperis is denied. 28 U.S.C. § 1915(e)(2)(B).

      The judgment of the district court is AFFIRMED. The request to proceed

in forma pauperis on appeal is DENIED.



                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




      2
        Although Twitty has “three strikes” under the Prisoner Litigation Reform
Act, 28 U.S.C. § 1915(g), the three-strike restriction does not apply to § 2241
petitions. Jennings v. Natrona County Det. Ctr. Med. Fac., 175 F.3d 775, 780-81
(10th Cir. 1999). However, Twitty is cautioned to refrain from further filings
pursuant to § 2241 which attempt to challenge this same conviction and sentence.
This court has the authority to limit Twitty’s access to the court when his filings
are only a repeat of pleadings previously filed. Tripati v. Beaman, 878 F.2d 351,
353-54 (10th Cir. 1989).

                                          4